internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-139818-01 date date legend taxpayer year year parent year date date dear we received a letter from taxpayer’s authorized representative requesting permission for taxpayer to revoke its election under sec_41 of the internal_revenue_code this letter responds to that request the facts and representations submitted are as follows taxpayer is a calendar_year taxpayer formed in year in year taxpayer was acquired by parent in year parent elected to determine its credit_for_increasing_research_activities under the alternative_incremental_research_credit airc rules of sec_41 for itself and on behalf of its consolidated_group on date parent completed a plan to divest itself of taxpayer through a stock exchange which resulted in taxpayer’s stock being distributed to parent’s shareholders before the due_date of its return including extensions for the taxable_year ending on date taxpayer requested permission to revoke its airc election under sec_41 and to determine its credit_for_increasing_research_activities using sec_41 for the taxable_year ending on date and all subsequent years for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine the credit_for_increasing_research_activities under the airc rules of sec_41 taxpayer should compute its credit_for_increasing_research_activities under the general_rule of sec_41 for the taxable_year ending on date and all subsequent years provided that taxpayer does not make a new election to determine its credit_for_increasing_research_activities under the airc rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer or parent treated as qualified_research_expenses the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely s brenda m stewart senior counsel office of associate chief_counsel passthroughs and special industries
